ACCEPTED
                                                                           01-15-00445-CR
                                                                FIRST COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                      8/7/2015 11:40:14 AM
                                                                     CHRISTOPHER PRINE
                        NO. 01-15-00445-CR                                          CLERK


                    IN THE COURT OF APPEALS
                FOR THE FIRST DISTRICT OF TEXAS           FILED IN
                                                   1st COURT OF APPEALS
                           AT HOUSTON                  HOUSTON, TEXAS
                                                   8/7/2015 11:40:14 AM
                                                   CHRISTOPHER A. PRINE
                                                           Clerk



BRANDON TODERICK JOHNSON,
Appellant                        §
                                 §
vs.                              §
                                 §
THE STATE OF TEXAS, Appellee     §



          MOTION FOR EXTENSION OF TIME TO FILE BRIEF

               ON APPEAL FROM CAUSE NO. 1458347

      IN THE 230TH DISTRICT COURT OF HARRIS COUNTY, TEXAS




                               Thomas J. Lewis
                               State Bar No. 12308540
                               1601 Washington Ave.
                               Houston, Texas 77007
                               Phone: (713) 256-6779
                               Fax:     (713) 861-2951
                               E-Mail: tjlaw2@comcast.net
                               ATTORNEY FOR APPELLANT
TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

             COMES NOW BRANDON TODERICK JOHNSON, APPELLANT, and
moves the Court to extend the time for filing a brief herein, and in support thereof
would show as follows:

                                          I.
      Appellant was found guilty of the offense of AGGRAVATED ROBBERY
MEMBER and sentenced on April 30, 2015 to a term of 40 years in the Texas

Department of Criminal Justice.
                                          II.

      The brief herein is due on August 6, 2015. Appellant’s counsel is a sole
practitioner and is currently preparing briefs on four other cases. Appellant’s counsel

is also preparing for a jury trial in the month of August, 2015.

                                          III.

      Appellant counsel requests an extension of 60 days, making the brief due on
October 4, 2015, so the Appellant may receive effective assistance of counsel.

      WHEREFORE, PREMISES CONSIDERED, Defendant prays this Court to

grant this Motion and extend the time for the filing of a brief herein.
                                        Respectfully submitted,



                                        Thomas J. Lewis
                                        State Bar No. 12308540
                                        1602 Washington Ave.
                                        Houston, Texas 77007
                                        Phone:       (713) 256-6779
                                        Fax:         (713) 861-2951
                                        E-Mail: tjlaw2@comcast.net
                                        ATTORNEY FOR APPELLANT
                          CERTIFICATE OF SERVICE

      I the undersigned attorney certify that a true copy of the foregoing was served
on the District Attorney of Harris County, Texas, by e-mail delivery to
Curry_Alan@dao.hctx.net on this the 7th day of August, 2015.




                                                                  ______________
                                                                   Thomas J. Lewis